DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
“A method comprising:
obtaining first measurements of multiple nested conductive pipes at a first time subsequent to placement of at least one of the multiple nested conductive pipes in a wellbore;
obtaining second measurements of the multiple nested conductive pipes at a second time subsequent to the first time;
calculating a thickness change of the multiple nested conductive pipes between the first time and the second time;
predicting a future thickness of the multiple nested conductive pipes at a time subsequent to the second time, based on the thickness change; and
generating a well treatment decision based on the future thickness.”

The limitation of obtaining first and second measurement, calculating a thickness change, predicting a future thickness change, and generating a well treatment decision steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation 
This judicial exception is not integrated into a practical application because the steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of obtaining, calculating, predicting, and generating such that the reciting amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as described above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform calculations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Hence, the claim is not patent eligible.

Dependent claim 2 reciting calculating the thickness change, dependent claim 3 reciting extrapolating, dependent claim 4 reciting thickness, dependent claim 5 reciting metal loss, dependent claims 6 & 7 reciting variable measurement, dependent claims 8 & 9 reciting performing inversion, which do not result in the claims as a whole amounting to significantly more than the judicial exception.

Claims 1-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Downhole Casing Corrosion Monitoring and Interpretation Techniques to Evaluate Corrosion in Multiple Casing Strings”, Mohamed Watfa, (referring hereafter Watfa).
Referring to claim 1, Watfa discloses a method (Summary) comprising:
obtaining first measurements of multiple nested conductive pipes at a first time subsequent to placement of at least one of the multiple nested conductive pipes in a wellbore (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10);

obtaining second measurements of the multiple nested conductive pipes at a second time subsequent to the first time (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10);
calculating a thickness change (e.g., metal loss Δh) of the multiple nested conductive pipes between the first time and the second time (Equations (3) – (5), page 288, 1st col., line 3 to 2nd col., line 16);
predicting a future thickness of the multiple nested conductive pipes at a time subsequent to the second time (e.g., time-lapse – Figure 10), based on the thickness change (Equations (3) – (5), page 288, 1st col., line 3 to 2nd col., line 16, Figure 10); and
generating a well treatment decision based on the future thickness (page 283, Casing Protection section; Figures 1-2, pages 284-285, Casing and Borehole Conditions section; Figure 13, page 289, Cathodic Protection section). 
As to claim 2, Watfa discloses a method (Summary), wherein calculating the thickness change includes comparing raw measurement signals obtained at the first time to raw measurement signals obtained at the second time to calculate an erosion rate of the multiple nested conductive pipes (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10). 
Referring to claim 3, Watfa discloses a method (Summary), further comprising:
extrapolating, from raw measurement signals obtained at the first time and raw measurement signals obtained at the second time, to generate an extrapolated raw measurement signal that represents properties of the multiple nested conductive pipes at a third time subsequent to the second time (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10); and
converting the extrapolated raw measurement signal to a value that represents thickness of the multiple nested conductive pipes at the third time (Equations (3) – (5), pages 287-288, Multiple-Casing Evaluation section, Figure 10). 
As to claim 4, Watfa discloses a method (Summary), wherein the measurements include thickness (Equations (3) – (5), pages 287-288, Multiple-Casing Evaluation section, Figure 10). 
Referring to claim 5, Watfa discloses a method (Summary), wherein the measurements include metal loss (Equations (3) – (5), pages 287-288, Multiple-Casing Evaluation section, Figure 10). 
Summary), wherein measurements are taken each time a pipe of the multiple nested conductive pipes is placed to generate a characterization log of the respective pipe being placed and of pipes that were previously placed before the respective pipe (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10). 
Referring to claim 7, Watfa discloses a method (Summary), further comprising obtaining nominal measurements (e.g., nominal casing thickness, hn – page 289, Nomenclature section) of each pipe as the respective pipe is placed in the wellbore (page 285, 1st col., last para.). 
As to claim 8, Watfa discloses a method (Summary), wherein obtaining nominal measurements includes:
performing inversion to calculate at least one of permeability and thickness of each pipe as the respective pipe is placed in the wellbore, prior to the first time (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10). 
Referring to claim 9, Watfa discloses a method (Summary), further comprising:
providing an input of at least one of permeability and thickness of a first pipe of the multiple nested conductive pipes placed in the wellbore to an inversion calculation corresponding to a subsequently placed pipe of the multiple nested conductive pipes (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10). 
As to claim 10, Watfa discloses a pipe characterization system (Summary) comprising:
multiple nested conductive pipes (e.g., multiple-casing – Summary; Figure 10);
a pipe characterization tool disposed in the multiple nested conductive pipes (e.g., Multifrequency Electromagnetic Thickness Tool (METT)/Multichannel Pipe Analysis Tool (MPAT) – Figure 10) and configured to:
obtain first measurements of multiple nested conductive pipes at a first time subsequent to placement of at least one of the multiple nested conductive pipes in a wellbore (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10);

obtain second measurements of the multiple nested conductive pipes at a second time subsequent to the first time (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10); and
processing circuitry to:
calculate a thickness change (e.g., metal loss Δh) of the multiple nested conductive pipes between the first time and the second time (Equations (3) – (5), page 288, 1st col., line 3 to 2nd col., line 16);
predict a future thickness of the multiple nested conductive pipes at a time subsequent to the second time (e.g., time-lapse – Figure 10), based on the thickness change (Equations (3) – (5), page 288, 1st col., line 3 to 2nd col., line 16, Figure 10); and
page 283, Casing Protection section; Figures 1-2, pages 284-285, Casing and Borehole Conditions section; Figure 13, page 289, Cathodic Protection section). 
Referring to claim 11, Watfa discloses a pipe characterization system (Summary), wherein at least one pipe of the multiple nested conductive pipes include sensors for well monitoring (Figure A-1, pages 289-290, Appendix – Corrosion Monitoring Tools section). 
As to claim 12, Watfa discloses a pipe characterization system (Summary), wherein the sensors are placed on fiber optic cable (e.g., strings) on at least one pipe of the multiple nested conductive pipes (Figure A-1, pages 289-290, Appendix – Corrosion Monitoring Tools section). 
Referring to claim 14, Watfa discloses a pipe characterization system (Summary), wherein the pipe characterization tool includes an electromagnetic (EM) tool (e.g., electromagnetic flux transmitters and receivers – Figure A-2, pages 289-290, Appendix – Corrosion Monitoring Tools section). 
As to claim 15, Watfa discloses a pipe characterization system (Summary), wherein the pipe characterization tool includes an acoustic tool (e.g., ultrasonic sensors – Acoustic, pages 289-290, Appendix – Corrosion Monitoring Tools section). 
Referring to claim 16, Watfa discloses a pipe characterization system (Summary), wherein the pipe characterization tool includes a mechanical caliper tool (e.g., Multi-Finger Caliper Tool – Mechanical, pages 289-290, Appendix – Corrosion Monitoring Tools section). 
As to claim 17, Watfa discloses a machine-readable storage device having instructions stored thereon, which, when executed by a machine, cause the machine to perform operations (Summary), the operations comprising:
making a first set of log measurements, at a first time, using a pipe characterization tool (Figure A-1, pages 289-290, Appendix – Corrosion Monitoring Tools section) disposed in multiple nested conductive pipes in a wellbore (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10);
determining total thickness of the multiple nested conductive pipes at the first time (Equations (3) – (5), page 288, 1st col., line 3 to 2nd col., line 16); and
making a second set of log measurements, at a second time, using the pipe characterization tool (Figure A-1, pages 289-290, Appendix – Corrosion Monitoring Tools section) disposed in the multiple nested conductive pipes (e.g., “To determine the best corrosion evaluation in multiple casings, the total metal loss of the combined casings must first be computed by a time-lapse evaluation. From work on a large number of wells, it was found that in the absence of corrosion, the signature observed by the phase-shift measurement did not change with time, but that the absolute magnitude sometimes showed a shift owing to variations in the magnetic permeability, μ (Fig. 8). The variations with time of the residual magnetism will affect the value of μ. Fig. 9 gives a typical correlation between a base log and a second log. These correlations are not linear because of a number of factors. In Fig. 8, the high values of ϕ, which correspond to high values of μ, indicate a low-energy hysteresis loop (small area in Fig. 8). Therefore, there are relatively small changes in the value of μ over this range with time. Hence, the correlations between ϕ1 and ϕ2 are close to 450 in the high-ϕ range…. Fig. 10 (Example 5) shows the time-lapse evaluation in a dual casing. The second METT log shows major corrosion over a large section of the casing. The MPAT, which measures corrosion on the inner casing only, shows little corrosion. We can thus conclude that the observed corrosion occurs mainly on the outer casing. The MPAT/METT log can also be used to estimate metal losses on the inner and outer walls of the inner casing. This technique relies on database correlations involving a large number of wells.” - pages 287-288, Multiple-Casing Evaluation section; Figure 10). 
Referring to claim 18, Watfa discloses a machine-readable storage device having instructions stored thereon, which, when executed by a machine, cause the machine to perform operations (Summary), wherein the operations include estimating thickness of individual pipes of the multiple nested conductive pipes (Equations (3) – (5), page 288, 1st col., line 3 to 2nd col., line 16). 
As to claim 19, Watfa discloses a machine-readable storage device having instructions stored thereon, which, when executed by a machine, cause the machine to perform operations (Summary), wherein estimating thickness of individual pipes of the multiple nested conductive Equations (3) – (5), page 288, 1st col., line 3 to 2nd col., line 16). 
Referring to claim 20, Watfa discloses a machine-readable storage device having instructions stored thereon, which, when executed by a machine, cause the machine to perform operations (Summary), wherein the operations include directing remedial operations with respect to the multiple nested conductive pipes in response to determining the total thickness of the multiple nested conductive pipes or estimating the thickness of individual pipes of the multiple nested conductive pipes (page 283, Casing Protection section; Figures 1-2, pages 284-285, Casing and Borehole Conditions section; Figure 13, page 289, Cathodic Protection section). 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

`	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Watfa as applied to claim 10 above, and further in view of “Controllable Sliding Sleeve Fracturing Technology”, Lichen et al. (referred hereafter Lichen et al.).

Regard claim 13, Watfa does not expressively disclose:
each pipe of the multiple nested conductive pipes includes an associated radio frequency identification (RFID) tag and wherein the system further includes memory to store measurements of a pipe corresponding to each respective RFID tag.

Lichen et al., in a same field of endeavor, disclose that it is known in the art to provide:
each pipe of the multiple nested conductive pipes includes an associated radio frequency identification (RFID) tag and wherein the system further includes memory to store measurements of a pipe corresponding to each respective RFID tag (pages 5-6, Downhole Antenna Technique and Data Transmission section, Figure 8).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to apply the teachings of Lichen et al. to Watfa reference for a use of radio frequency identification (RFID) technology as a sensor for corrosion detection consisting of two components: the reader and the tag/transponder operating according to the principles of electromagnetic induction enabling to distinguish all the different levels of corrosion.  This method for improving was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lichen et al..
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watfa and Lichen et al. to obtain the invention as specified in claim 13.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864